Title: From Thomas Jefferson to George Jones, 30 December 1820
From: Jefferson, Thomas
To: Jones, George


Sir
Monticello
Dec. 30. 20.
I have duly recieved your favor of the 20th inst. and with it miss Palmyra Johnson’s poetic tale of Rosalie, and I beg leave, thro’ the same channel to return her my thanks for it. I have read it with great pleasure, and that is saying much for it from a reader of 77. but the effusions of a feeling heart and delicate fancy, expressed in smooth numbers, make their impression even on the dull sensibilities of that age, and the sympathies with the fate of a Constance, & fortune of a Rosalie can still be felt. I have more especially to thank her for the partialities towards my self, which she has been pleased to express in her dedication, in which she has ascribed to me much more than I have merited or claimed, and I pray you, Sir, to accept the assurance of my great respect.Th: Jefferson